The court accordingly made the following order,
Pee Oueiam.
A motion having beeu made in this cause, by the attorneys for appellants, asking that an order be made allowing the appellants to move for a new trial in the Circuit Court, on the ground of newly discovered evidence, and suspending the appeal without prejudice until such motion can be made, and a prima facie showing having been made. It is ordered, that the motion be granted and the cause remanded to the Circuit, for the purpose of allowing said motion to be made; and that the appeal be suspended until said motion can be made and this court notified of the result. This order is made without prejudice to either party, and without the intention, on the part of this court, to express any opinion whatever as to whether said motion, shall be granted or not, that being a matter exclusively for the Circut Judge.